     Case 2:19-cr-00642-VAP Document 372 Filed 05/13/21 Page 1 of 2 Page ID #:7597



1      David A. Warrington
2      David.warrington@kutakrock.com
       KUTAK ROCK LLP
3      901 East Byrd Street, Suite 1000
4      Richmond, Virginia 23219
       Telephone: (202) 828-2438
5      Facsimile: (202) 828-2400
6
       Attorney for Defendant Imaad Shah Zuberi
7
8                              UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  Case No.: 2:19-cr-00642-VAP
       UNITED STATES OF AMERICA,         No.: 2:20-cr-00155-VAP
11
12                                            [PROPOSED] ORDER DENYING
                  Plaintiff,
                                              DEFENDANT IMAAD ZUBERI’S
13                                            EX PARTE APPLICATION FOR
14          v.                                MOTION FOR RELEASE
                                              PENDING APPEAL TO BE HEARD
15     IMAAD SHAH ZUBERI,                     ON SHORTENED TIME
16                Defendant.
                                              The Honorable Virginia A. Phillips
17
18                                            Current Hearing Date: June 7, 2021
                                              Requested Hearing Date: May 26, 2021
19
                                              Time: 9:00 AM
20
21
22
23
24
25
26
27
28
         ORDER DENYING APPLICATION FOR MOTION FOR RELEASE PENDING
                  APPEAL TO BE HEARD ON SHORTENED TIME
     Case 2:19-cr-00642-VAP Document 372 Filed 05/13/21 Page 2 of 2 Page ID #:7598



1                                      [PROPOSED] ORDER
2              This Court, having considered Defendant Imaad Zuberi’s Ex Parte Application
3      for Release Pending Appeal to Be Heard on Shortened Time, hereby DENIES the
4      application, finding no good cause exists for the relief sought. Defendant was
5      sentenced on February 18, 2021, and filed his Notice of Appeal on March 4, 2021.
6      There has been more than adequate time for hearing a duly-noticed motion before his
7      surrender date. and ORDERS the following relief:
8              1.    Defendant’s Motion for Release Pending Appeal is set for hearing on
9      Wednesday, May 26, 2021 at 9:00 a.m.
10             2.    The government’s opposition papers shall be filed by Monday, May 17,
11     2021.
12             3.    The Defendant’s reply shall be filed by Wednesday 19, 2021.
13             IT IS SO ORDERED.
14
        Dated: May 13, 2021
15                                           The Honorable Virginia A. Phillips
16                                           United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28
                                     1
         ORDER DENYING APPLICATION FOR MOTION FOR RELEASE PENDING
                  APPEAL TO BE HEARD ON SHORTENED TIME
